Title: To Thomas Jefferson from Joseph Carrington Cabell, 5 May 1824
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


Dear Sir,
Williamsburg.
5 May. 1824.
A scheme is in now in agitation at this place the object of which is to remove the college of William and Mary to the city of Richmond. All the Professors of the college, except the Professor of Law, are decidedly in favor of it. Chancellor Brown, & others, of the Board of Visitors, will give it their support. What number of the Visitors will come into it I am not informed; but the friends of the measure expect a majority. The plan, as yet, is a topic of private conversation at this place, but it is coming out, as Mr Brown has publicly spoken of it at the post office, as an expedient measure, greatly approved, & publicly advocated by all parties in Richmond. Mr Loyall called here a few days ago on his way from Richmond to Norfolk, and informed me that Mr Ritchie, Mr Nicholas & others, spoke to him warmly in favor of the scheme. It will most unquestionably be attempted, & will be powerfully supported. Bishop Moore is one of the Visitors. The Clergy, the Federal party, the metropolis, and probably the Faculty of medicine throughout the state, will advocate the removal. The motives of the three first are obvious. The medical faculty are seeking to establish a medical school at the seat of Government, and probably a part of the scheme will be to give the college a direction that way, & profit of their extended influence. The scheme will be much opposed by the inhabitants of Williamsburg, headed by Judge Semple, & Col: Bassett, who will create a hot party in this section of the state. But knowing as I do, the powerful influences that will be brought to bear in its favor, I should not be surprized, if the Board of Visitors, should be brought over to sign a petition to the Assembly, to authorize a removal, especially as the impression is general that the college will otherwise certainly fall. I think they calculate largely on the support of Mr Johnson in the Senate whom I expect the party for removal will endeavor to run into the Senate from this district in place of Mr Clopton, at the end of his present term. I expect they also count on Mr Garnett & others recently elected to the House of Delegates. The loss of the buildings here  would probably be compensated by donations from the corporation  of Richmond, or from the General Assembly. The capital of the College is upwards of $100,000. I see that this subject is to occupy much of the attention of the state, and I consider it a duty to give you information of the existence of the scheme. What part the friends of the University ought to take on this question, it becomes us promptly to decide. The situation in which we are placed calls for the exercise of more than ordinary discretion. We have always avowed that we sought not, & would not, interfere with the capital of the College. We have said, “keep your College & your endowments—we want not to meddle with you—but you shall not prevent the improvement of the state.” The College now will say we cannot flourish in a sickly site. If you will move us to the seat of Govt we shall be able to do more public good. The medical faculty too may say the state wants a medical school, & there can be no Hospitals at the University. Let us turn the College into a medical school at Richmond, where we can give Clinical Lectures. Some difficulties to this latter plan would grow out of the private interests of the present professors, particularly those of the Professor of Mathematicks. But as the Professor of Law would of course remain here, & two of the Professors are Physicians, some provision would probably be made for the Mathematical Professor, so as to accomodate his interests to the plan. My present opinion is decidedly opposed to the plan: because I know that the College would be made a rival to the University & we should lose in that institution more than we should gain in the College. If a new destination is to be given to the Capital of the College, why not endow academies therewith over the whole face of the commonwealth. We were told some winters ago by the College party, we do not want an University—we want academies. Now we may say to the state, we do not want a College at Richmond—we want preparatory seminaries over the whole face of the country. But to oppose an Institution struggling to save itself, and to thwart the natural endeavors of Literary men to advance their fortunes is truly painful. Yet are we to suffer the labours of so many years to be blasted by an unnecessary & destructive competition? Most assuredly we must not. But can the subjects be reconciled? Would it be prudent to cooperate in the plan of a medical seminary at Richmond? Some winters back my respect for your better judgment restrained me from active support to my medical friends at Richmond. I am pretty confident that whatever plans may be avowed of giving to the College a preparatory character, or that of a medical school, rivalry must & will be the object & end of the scheme. Mr Loyall concurs in these views. My opinion is not finally made up, & I wish the advice of yourself & Mr Madison. It is now time to look into the charter & ascertain what may be done consistently with the Decision of the Supreme Court in the case of the Dartmouth College.—From private conferences with a Professor of the College, there is reason to conjecture that the Board of Visitors will divide as follows on the question of removal.For Removal.}Against Removal.}Doubtful.Bishop Moore.Col: Bassett.Majr Prior of Eliz. CityMr Scott of the Council.Maj: Griffin of YorkMr John Tyler.Col: Macon. of New Kent.Doctor Galt of Wmsburg.Mr Wm Armistead of Kg WilliamMr Saunders of Wmsburg.Mr John W. Sowell of GloucesterMr N. Faulcon.Chancellor Brown.Doctor Charles Everett.Mr Hugh Nelson.Mr L. W. Tazewell.There are three vacancies to be filled, the whole number being nineteen. I shall leave this tomorrow for Corrottoman. I shall be in Richmond from 20th to the 28th of the month; & after that at Warminster.I am dear Sir, faithfully yoursJoseph C. Cabell.